DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. Applicant’s argue that “Koike only teaches that the biphenyl resin is injected from the upper die 13a through the runner 15 to the resin injection conduit 17 for forming the molded resin 11, but Koike fails to suggest that the resin injection conduit 17 can be defined on the interposer which set between the top substrate and the bottom substrate. Thus, Koike does not disclose the feature of “at least one opening connecting to the first cavity is formed on the interposer” recited in claim 1”.  This is not persuasive. Koike does teach “at least one opening connecting to the first cavity is formed on the interposer.” See Figure 5 (marked up below).  “On the interposer” can simply be any opening “on” the interposer.

    PNG
    media_image1.png
    506
    720
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2006/0175695 as and further in view of Koike US 6717279.

Pertaining to claim 1, Lee teaches a structure of system in package module, comprising:
a top substrate 710 comprising a first side See Figure 7;
a bottom substrate 802 comprising a second side facing the first side of the top substrate See Figure 8;
a first component 810 disposed on the first side of the top substrate or the second side of the bottom substrate See Figure 8;
at least one interposer 804 connecting to the first side of the top substrate and the second side of the bottom substrate and surrounding the first component to form a first cavity between the top substrate and the bottom substrate See Figures 8 and 2; and
a first molding compound 808 filled in the first cavity, the first molding compound covering the first component 810 see Figure 8.

Lee is silent with respect to wherein at least one opening connecting to the first cavity is formed on the interposer, the top substrate and the bottom substrate, such that the first cavity is filled with the first molding compound through the opening by an injection molding method.

Koike teaches an interposer 3, with an opening to a first cavity containing a device 2, between top 13a and bottom 13c substrates and on the interposer 3, such that the cavity is filled with a molding compound through the opening by an injection molding method.  See Figure 5. It would have been within the scope of one of ordinary skill in the art at the time of the invention to combine the teachings of Lee and Koike to enable the molding formation step of Lee to be performed according to the teachings of Koike because one of ordinary skill in the art at the time of the invention would have been motivated to look to alternative suitable methods of performing the disclosed molding formation step of 


Pertaining to claim 3, Lee teaches the structure of system in package module as claimed in claim 1, further comprising:
a second component 702 disposed on a third side of the top substrate See Figure 7, and covered by a second molding compound 708, wherein the third side is located on a side opposite to the first side of the top substrate See Figure 7.

Pertaining to claim 4, Lee teaches the structure of system in package module as claimed in claim 3, wherein the first component is disposed on the first side of the top substrate or the second side of the bottom substrate See Figure 8 by a Surface-mount technology (SMT) method (this is product by process language, see below), and the at least one interposer 804 connects the first side of the top substrate and the second side of the bottom substrate See Figure 9 through the SMT method (this is product by process language, see below), such that the top substrate and the bottom substrate is electrically connected through the at least one interposer See Figure 9.

Product-By-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was 

Pertaining to claim 5, Lee teaches the structure of system in package module as claimed in claim 3, wherein the first molding compound and the second molding compound are Epoxy Molding Compound. [0050]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        3/22/21